      Case: 1:18-cv-06605 Document #: 17 Filed: 12/07/18 Page 1 of 2 PageID #:40



                       THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 Ruel Nieto,                                     )
                                                 )
       Plaintiff,                                )          Case No. 1:18-cv-06605
                                                 )
 v.                                              )          Hon. Elaine E. Bucklo
                                                 )
 ARS National Services, Inc.,                    )
                                                 )
       Defendant.                                )

                                 NOTICE OF SETTLEMENT

       Pursuant to Northern District of Illinois Local Rule 16.1(5), please take notice that Plaintiff

Ruel Nieto and Defendant ARS National Services, Inc. have settled all claims between them in

this matter pursuant to a written settlement agreement, and are in the process of completing final

execution of the settlement documents and filing of a dismissal order.

Dated: December 7, 2018                       Respectfully submitted,

                                              ARS National Services, Inc.


                                              By: s/ Trisha M. Rich
                                                     One of its Attorneys

                                              Trisha M. Rich (ARDC No. 6288544)
                                              HOLLAND & KNIGHT LLP
                                              131 S. Dearborn St., 30th Fl.
                                              Chicago, IL 60603
                                              312-263-3600 (t)
                                              312-578-6666 (f)
                                              trisha.rich@hklaw.com
      Case: 1:18-cv-06605 Document #: 17 Filed: 12/07/18 Page 2 of 2 PageID #:41



                                 CERTIFICATE OF SERVICE

        The undersigned certifies that on December 7, 2018, a true and correct copy of the

foregoing was electronically transmitted using the CM/ECF System for filing and transmittal of a

Notice of Electronic Filing to all counsel of record.


                                          /s/ Trisha M. Rich




                                                 2
#62146233_v1
